The application of the above-named defendant for a review of the sentence of 10 years imposed on November 10,1980, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
This Division sustains the original sentence imposed by the sentencing judge and states that the reasons for the sentence were well set out at the time of sentencing.
We wish to thank Bill McAllister of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Robert Boyd